Citation Nr: 0627459	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  98-14 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from May 1970 to June 1974.  
He died in December 1996.  The appellant is his ex-spouse, 
who is the custodian for the veteran's surviving child.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1997 rating decision 
issued by the RO.  

The Board remanded this case back to the RO for additional 
development of the record in July 1999 and September 2000.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.  




REMAND

In March 2006, following a preliminary claims file review, 
the Board requested a Veterans Health Administration (VHA) 
medical opinion addressing the appellant's claim.  This 
opinion has since been obtained and added to the claims file.  

Subsequently, in June 2006, the Board notified the appellant 
that a VHA opinion had been obtained and that she had the 
right to submit additional evidence and argument within the 
next 60 days.  38 C.F.R. § 20.903 (2005).  She was also 
notified that she could waive her right to RO review of this 
evidence, under 38 C.F.R. § 20.1304(c) (2005).  

In July 2006, however, the appellant notified the Board that 
she was submitting additional evidence and wished to exercise 
her right to have her case remanded to the RO for review of 
the new evidence.  Id.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO is requested to readjudicate the 
appellant's claim of service connection 
for the cause of the veteran's death, 
with full consideration of the VHA 
medical opinion obtained in April 2006 
and any other evidence into the record by 
the appellant.  

If the determination remains adverse to 
the appellant, she and her representative 
must be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.  

Thereafter, if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


